Citation Nr: 0709811	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  06-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Regional Office (RO) of the U.S. Department of Veterans 
Affairs (VA), which essentially found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a lung disorder.  In December 2006, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

The Board notes that in the December 2004 rating decision and 
the March 2006 statement of the case (SOC), the RO found that 
new and material not had been submitted to reopen the claim 
for service connection for a lung damage due to a fire.  In 
the August 2006 supplemental statement of the case (SSOC), 
however, the RO indicated that the claim for service 
connection for lung damage remained denied, and made no 
mention of new and material evidence.  Nonetheless, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  


FINDINGS OF FACT

1.  By September 1986 decision, the Board denied service 
connection for a lung disorder.  The veteran was properly 
notified of that decision, and did not appeal that 
determination.

2.  By September 1994 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a lung 
disorder.  The RO denied the claim, essentially based on a 
finding that there was no medical evidence of record which 
linked the veteran's current lung condition to his military 
service.  The veteran was properly notified of that decision, 
and did not appeal that determination.

3.  In March 2004, the veteran submitted a claim to reopen 
the claim for service connection for a lung disorder.  

4.  The evidence received subsequent to the September 1994 
decision, is new, but does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision, which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a lung disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2006).

2.  Evidence received since the September 1994 RO decision is 
not new and material and the veteran's claim for service 
connection for a lung disorder has not been reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in June 2004 and April 2006, in which he was 
informed of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  Thus, the Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  With 
regard to a VA examination, pursuant to 38 C.F.R. § 
3.159(c)(4)(iii) a VA examination is not necessary in this 
matter since new and material evidence has not been 
presented.  Additionally, the veteran has been provided with 
several opportunities to submit evidence and argument in 
support of his claim.  The Board therefore concludes that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, the Board notes that the RO's June 2004 letter to 
the veteran was in substantial compliance with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addressed the appropriate VCAA notice to be provided in a 
request to reopen a previously denied claim.  In Kent, the 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is medical evidence 
showing that the veteran's current lung condition is a result 
of his military service.

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision since the claim to reopen the claim for service 
connection for a lung disorder is being denied herein, and, 
therefore, and no disability ratings or effective dates will 
be assigned.

II.  Factual Background

Service medical records show no report of or finding of burns 
or smoke inhalation due to a fire, or of any respiratory 
problems.  A chest x-ray in November 1042 was negative.  The 
veteran's separation examination, which included a chest x-
ray in October 1945, was negative for any report of or 
finding of a respiratory or lung problem or disorder.  

A service personnel record shows that the veteran served in 
the Navy during World War II as a machinist's mate, and 
served aboard the USS Chandler.

Private treatment records show that in August 1975, the 
veteran was seen for shortness of breath and chest pain.  A 
chest x-ray was noted to be negative.  In January 1976 the 
impression was chronic obstructive pulmonary disease (COPD).  
A chest x-ray dated in May 1976 showed scattered 
calcifications of the right and left lung fields, indicating 
an old disease process.  There was no evident change in the 
appearance of the chest in comparison with the study of April 
1975.  A chest x-ray dated in February 1978 showed no active 
pulmonary pathology, and no essential change since the study 
of November 1976.

On VA examination in July 1985, the veteran reported that 
there was a fire aboard his ship in World War II, and he 
claimed he inhaled smoke and fumes, but was not burned on the 
skin.  The examiner noted that VA treatment records showed 
that the veteran was seen in the outpatient clinic on several 
occasions in 1981 with reference to his chronic obstructive 
pulmonary disease.  The veteran reported that he worked for a 
company that provided grit to be used in sandblasting, and 
which produced roofing granules.  He reported that because of 
chronic lung disease which began around 1978, he was removed 
from inside the plant and put in the front office as a 
quality control supervisor.  He reported that during service 
he was aboard ship in the fire room, and was exposed to a 
fire and its fumes.  He reported he was not overcome and not 
hospitalized and "chest x-rays were taken at the time".  
The diagnoses included chronic obstructive pulmonary disease.  

In a January 1986 statement, a fellow servicemember, A.M.T., 
indicated that he did not remember the exact date, but did 
remember the smoke pot fire they had aboard the USS Chandler 
during World War II.  A.M.T. claimed that his emergency 
station at the time, in the forward engine room, was not 
seriously affected by the smoke.  A.M.T. reported that fire 
rooms #1 and #2 were more seriously affected because they 
were pressurized and the intake blowers filled those spaces 
with smoke very rapidly, and that anyone in those spaces 
could have suffered smoke inhalation damage because of the 
difficulty in escaping through the air lock chambers.  
Finally, A.M.T. remembered that the veteran was assigned to 
the machine shop which was located in fire room #2 and he was 
probably working there at that time.

In a February 1986 statement, another fellow servicemember, 
B.B., reported that the veteran's account of a fire was quite 
accurate and that the ship's log for the USS Chandler would 
have record of same.  B.B. indicated that the veteran's 
account of what happened to [redacted] was correct, and that 
information at that time indicated that chemical smoke 
canisters burning in a confined area became very hot.  B.B. 
believed that the ship's log would give the degree of warping 
and distortion of the metal in the afire.  

In a February 1986, another fellow servicemember, E.J.R., 
reported he remembered the fire aboard the USS Chandler DMS 
9, and that they had been patrolling off the coast of Saipan 
when the fire started.  E.J.R. claimed that the fire started 
from 5 gallon cans of smoke-making chemicals that had rusted 
and started to leak, causing a chemical reaction.  E.J.R. 
claimed that the main blowers of #1 and #2 fire rooms were 
right by the cans, and were sucking the chemical smoke down 
into the fire rooms.  He did not remember who was on watch at 
that time, but did remember the fire rooms had to be secured 
until the fire was put out and the smoke cleared.

In May 1986 the veteran testified at a personal hearing at 
the RO.  He described fire that reportedly occurred aboard 
the USS Chandler, and indicated that he was exposed to smoke, 
but that he did not receive any treatment at the time as 
there was only a pharmacist mate onboard.  He testified that 
one shipmate, "[redacted]" died as a result of exposure to 
the smoke.  He reported that his lung problems started in 
approximately 1975, and that at that time x-rays showed some 
deposits or scars on his lungs.  He testified that over his 
lifetime he smoked maybe two cartons of cigarettes, but had 
smoked cigars and pipes, but not for the past 12 or 13 years.  
He testified when he was separated from service, he did not 
recall any breathing problems.  He reported that since 
service he worked at an oil refinery, had lived in the [redacted], 
Indiana area which was industrial, had worked in the 
automobile industry, and that for the past 30 years the 
environment he worked in was dusty.

In a September 1986 decision, the Board denied service 
connection for a lung disorder.  The Board found that a 
chronic respiratory disorder had not been demonstrated in 
service and was not clinically manifested until decades after 
service, when a diagnosis of chronic obstructive pulmonary 
disease was made.

In a December 1986 lay statement, a fellow servicemember, 
H.H.A., indicated that he was aboard the USS Chandler, 
D.M.S.,#9, when a smoke pot and some paint caught fire and he 
claimed that it was awhile before the fire was contained.  He 
reported that a fellow servicemember, [redacted], died due to 
breathing in too many fumes.  He indicated that the veteran 
was in the fire room working with the lathe at the time of 
the fire, and breathed in a lot of the toxic fumes before he 
could get out of the fire room.  

In an April 1986 report, Dr. M.C.W. reported that he had 
examined the veteran in regard to chronic obstructive 
pulmonary disease, and noted that the veteran's symptomatic 
lung disease dated back at least ten years.  It was noted 
that the veteran was a heavy cigar smoker prior to onset of 
shortness of breathing related to exertion, and that the 
veteran had quit his cigars approximately twelve years ago.  
When he developed exertional dyspnea, he consulted his family 
doctor, and was subsequently referred to a VA facility where 
he was seen for several years.  It was noted that he had been 
told at times that his problem was primary chronic bronchitis 
and at other times, pulmonary emphysema.  The impression was 
that the veteran had moderately severe obstructive airways 
disease, most likely on the basis of combined pulmonary 
emphysema and chronic bronchitis.  

In an April 1986 private treatment record it was noted that 
the veteran had possible chemical exposure in 1944 aboard a 
Naval ship.  It was noted that he had quit cigars 10 to 12 
years ago, and quit using a pipe about 10 years ago.  

Private treatment records dated from 1983 through 2004 show 
that the veteran received periodic treatment related to his 
chronic obstructive pulmonary disease.  

In a December 1994 letter, the veteran indicated that his 
lungs were gradually getting worse and that he experienced 
shortness of breath.  He claimed that some of the damage was 
due to the chemical smoke he was exposed to during service, 
and that he knew that some health problems did not show up 
for years after the first exposure.

Private treatment records from the Hammond Clinic dated from 
1996 through 2004 show that the veteran received periodic 
treatment related to his chronic obstructive pulmonary 
disease, including pulmonary rehabilitation.  In February 
1997 he was seen for an acute exacerbation of his COPD, he 
reported that he was a former cigar smoker who had not smoked 
in 15 years, and that he was a retired manufacturing plant 
worker with some environmental exposure, but the exact nature 
was unclear.  The impression was chronic obstructive 
pulmonary disease with acute bronchitis and early pneumonia, 
refractory to outpatient oral therapy.  An x-ray showed COPD 
with old granulomatous scarring.  In July 2000 he was seen 
for concerns of shortness of breath and wheezing that 
"occurred after he was exposed to some chemicals in the form 
of 'iron out'".  The impression was COPD with acute 
exacerbation secondary to noxious exposure.

A December 2004 VA x-ray of the chest showed, in pertinent 
part, evidence of old granulomatous disease seen again and 
changes of mild COPD.

An internet excerpt regarding the USS Chandler was submitted 
by the veteran in support of his claim.  This excerpt 
provides a detailed description of the various geographical 
locations of the USS Chandler.  

In a May 2006 statement, the veteran indicated that he was 
submitting his discharge papers which showed he was aboard 
the USS Chandler.  He claimed that the fire occurred onboard 
the ship on approximately June 15, 1944.

Received in May 2006 was the National Archives and Records 
Administration (NARA) response to the RO's request for 
evidence regarding a fire on the USS Chandler between June 
15, and July 9, 1944.  The NARA enclosed a copy of the USS 
Chandler's war diary, which gave a daily account of the 
operations of the ship.  The NARA indicated that they were 
unable to find any references to a fire during the cited time 
period.  

In December 2006, the veteran testified at a hearing at the 
RO before the undersigned Veteran's Law Judge.  He testified 
that as a result of the fire onboard the USS Chandler, a 
sailor named "[redacted]" died from smoke inhalation.  He 
testified that the fire occurred aboard the USS Chandler DMS 
(destroyer mine sweep) No. 9, sometime between July and 
August 1944.  He testified that the fire was started by 
chemical smoke pots next to a paint locker, and that the 
smoke from the fire was blown into the fire room, where he 
was working.  He claimed that the whole fire room crew, maybe 
6 or 7 men, had smoke inhalation, and that after the fire he 
was coughing and spit up a little bit.  He testified that he 
went back to work the next day.  He testified that he started 
having lung problems "noticeably" in the 1970s, and that he 
had pneumonia on several occasions in the past five or six 
years.  The veteran's son testified that his father did not 
have lung problems until the middle 1970s.  The veteran 
testified that he worked at "Santa Oro" and that once in 
awhile there were fumes, but generally it was clean.  He also 
reported he worked at the Tremont Steel Mill and it was clean 
there, but the job he had was dusty and in the last 10 years 
(in the 1970s) he was pulled off the job and put in the 
office when he started having problems.  He testified that in 
the early 1970s he first went to a doctor for his lung 
condition, and that the doctors told him he had COPD.  The 
veteran also testified that he had not smoked for 25 or 30 
years, that he smoked cigars mostly and sometimes a pipe, but 
never cigarettes, that he smoked "off and on", maybe 2, 3, 
or 4 times a week, and that he only smoked for about 20 years 
before he quit. 

The veteran submitted at the Travel Board hearing, along with 
a waiver of initial review by the RO, several documents, 
including a copy of a photograph of a ship marked "before" 
and another copy of a photograph of a ship, marked "after", 
which the veteran annotated to show where a fire took place 
and where he was located in the fire room.  He also submitted 
a November 2006 buddy statement, from a fellow servicemember, 
G.A.T., who indicated that he served on the USS Chandler DMS9 
in 1943, 1944, and 1945, and was the chief Pharmacist's mate.  
G.A.T. claimed that in June or July 1944, right after the 
invasion of Saipan, the contents of their pyrotechnic locker 
suddenly spontaneously ignited, and all the smoke and fumes 
generated were sucked into the engineering spaces below.  
G.A.T. reported that all hands below deck evacuated their 
spaces and the ship was dead in the water.  He claimed that 
it was his duty to operate the ship's store, and claimed that 
several cases of cigarettes were so fouled by fumes and 
smoke, that the Captain ordered him to survey and dispose of 
all cigarettes.  

Received from the veteran in January 2007 was a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs), in which he indicated that 
it was "decided" at the December 2006 hearing that he 
should "have a biopsy on his lungs."  He stated that he 
contacted his doctor about the biopsy and he did not 
recommend that the veteran undergo a biopsy due to the 
condition of his lungs.  

III.  Analysis

By decision dated in September 1986, the Board denied service 
connection for a lung disorder.  The Board's September 1986 
decision is final as to the evidence of record at the time.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.

Received from the veteran in February 1994 was his 
application to reopen the claim for service connection for 
"smoke inhalation while on board ship USS Chandler".  By 
September 1994 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for lung damage secondary 
to fire and smoke exposure.  The RO denied the claim, 
essentially based on a finding that there was no medical 
evidence of record which linked the veteran's current lung 
condition to his military service.  The veteran did not 
appeal the September 1994 rating decision.  Thus, the 
September 1994 RO rating decision is final, and the claim for 
service connection may be reopened only if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.

Received from the veteran in March 2004 was a statement in 
support of claim, which the RO interpreted as an application 
to reopen the claim for service connection for a lung 
disorder. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the RO in September 1994, the 
evidence on file consisted of service medical and personnel 
records, private treatment records, a VA examination report, 
the veteran's statements, and three other lay ("buddy") 
statements.  Personnel records show that the veteran served 
in the Navy during World War II as a machinist's mate, and 
served aboard the USS Chandler.  The veteran's statements and 
the buddy statements describe a chemical fire onboard the USS 
Chandler, which caused smoke and fumes to be blown into the 
fire room, where the veteran was assigned.  The veteran 
reported that his lung problems started in the 1970s, and 
private treatment records reveal that the veteran was seen in 
August 1975 for complaints of shortness of breath and chest 
pain, a chest x-ray was noted to be negative.  In January 
1976 the impression was COPD.  By September 1986 decision, 
the Board denied service connection for a lung disorder, 
essentially based on a finding that a chronic respiratory 
disorder had not been demonstrated in service and was not 
clinically manifested until decades after service, when a 
diagnosis of chronic obstructive pulmonary disease was made.  
By September 1994 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a lung disorder.  
The RO denied the claim essentially based on a finding that 
there was no medical evidence of record which linked the 
veteran's current lung condition to his military service.  
Although there was lay evidence supporting the occurrence of 
a fire onboard the USS Chandler, and medical evidence of a 
current lung disorder, the RO essentially found that there 
was insufficient competent medical evidence linking any 
current lung disorder to any incident in service.  

Evidence submitted subsequent to the September 1994 RO 
decision includes the veteran's statements, another lay 
("buddy") statement, copies of photographs and an internet 
article about the ship, private treatment records, VA 
treatment records, and hearing testimony.  With regard to the 
evidence received subsequent to the September 1994 RO rating 
decision, the Board finds that this evidence is essentially 
cumulative of the evidence submitted prior to September 1994 
in that it provides lay evidence of a chemical fire onboard 
the USS Chandler and shows that the veteran has a diagnosed 
lung condition.  And although the VA and private medical 
records are new, they are not material, because they do not 
pertain to whether the veteran has a currently diagnosed lung 
disorder that may be related to service or attributable to a 
fire in service.  See 38 C.F.R. § 3.303(c).  While it is 
clear that the veteran has a current lung disability, there 
has been no competent medical evidence of record linking any 
such lung disability to service.  Rather, the medical 
evidence of record primarily pertains to treatment the 
veteran received related to his lung problems and other 
medical problems.  None of the newly submitted evidence shows 
the existence of current lung disorder that is casually 
related to service, or to a fire therein.  Moreover, there is 
no competent and credible evidence which establishes that the 
veteran sustained lung damage or lung injury in service that 
has resulted in current disability.  Thus, these additional 
records do not provide an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).  

The Board also notes that in a VA Form 21-4142 received from 
the veteran in January 2007, he indicated that it was decided 
at the December 2006 hearing that he should have a biopsy on 
his lungs.  The Board notes that pursuant to 38 C.F.R. 
§ 20.1304(c), "pertinent" evidence submitted to the Board, 
without a waiver of initial review by the veteran or his 
representative, must be referred to the agency of original 
jurisdiction for review.  The Board finds that this document 
submitted by the veteran is not pertinent as it does not 
relate to or have a bearing on the issue on appeal.  First, a 
review of the transcript shows that no decision was made at 
the December 2006 hearing that the veteran should have a 
biopsy; rather, the veteran's representative questioned the 
veteran as to whether he could obtain a biopsy and/or an 
opinion from his current pulmonary doctor regarding whether 
his current lung condition was related to service.  Second, 
as more fully explained above, a medical nexus is what is 
missing in this matter, and this document provided by the 
veteran does not provide or suggest any competent medical 
link between his lung disorder and service.  

The Board therefore concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a lung disorder, and that claim must 
be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a lung 
disorder, the veteran's appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


